Citation Nr: 0324490	
Decision Date: 09/22/03    Archive Date: 09/30/03

DOCKET NO.  95-40 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability evaluation for status 
callus left heel, residuals of skin graft, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to April 
1976. 

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


REMAND

A determination has been made that additional development is 
necessary in the current appeal regarding the issue of 
entitlement to an increased disability evaluation for status 
callus left heel, residuals of skin graft, currently 
evaluated as 20 percent disabling.

At present, the veteran contends he is entitled to an 
increased rating for his disability as it has worsened.  In 
this respect, the Board notes that the last VA examination 
performed on this veteran for this disability was in 
September 1995, more than five years ago.  As well, the Board 
finds that the evidence is not conclusive as to which 
symptoms are related to the veteran's service-connected 
status callus left heel, residuals of skin graft, as opposed 
to other non-service left foot disorders.  As such, the Board 
finds that the veteran should be scheduled to undergo 
additional VA examinations in order to better determined 
which symptoms are specifically related to the service-
connected disability.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v Derwinski, 1 Vet. App. 49, 55-57 (1990); 
Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not 
possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102 clearly dictates that such signs and symptoms be 
attributed to the service-connected condition).

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him for the 
service-connected status callus left 
heel, residuals of skin graft, since the 
date of his last increased rating in May 
1992 to the present.  Provide the veteran 
with release forms and ask that a copy be 
signed and returned for each health care 
provider identified and whose treatment 
records are not already contained within 
the claims file.  When the veteran 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records can't be 
obtained and there is no affirmative 
evidence that they don't exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the veteran that adjudication of 
the claim will be continued without these 
records unless he is able to submit them.  
Allow an appropriate period of time 
within which to respond.  Furthermore, 
the veteran should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the veteran in substantiating his 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

2.  The RO should request that the 
veteran provide information as to the 
dates of any treatment for his service-
connected status callus left heel, 
residuals of skin graft, at any VA 
medical facility since January 2003 to 
the present.  All identified treatment 
records from any reported VA medical 
facility not already contained within the 
claims file should be obtained and 
associated with the claims file.  If the 
search for the above records has negative 
results, the claims file must be properly 
documented with information obtained from 
the VA facility(ies).   

3.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:
(a)  The veteran should be scheduled to 
undergo a VA examination by an 
appropriate specialist in order to 
determine the nature and extent of the 
service-connected status callus left 
heel, residuals of skin graft.  The 
claims folder must be made available to 
and be thoroughly reviewed by the 
examiner in connection with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  All 
necessary tests and studies should be 
conducted and reported in the examination 
report, including but not limited to 
descriptions of any present scarring.  
After a review of the claims file, the 
examiner should render a medical opinion 
as to which of the veteran's left foot 
symptoms are attributable to the service-
connected status callus left heel, 
residuals of skin graft, as opposed to 
any nonservice-connected condition(s).  
If it is impossible to distinguish the 
symptomatology due to the nonservice-
connected condition(s), the examiner 
should so indicate.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in written a report.

(b)  Since the examinations is to be 
conducted for compensation rather than 
for treatment purposes, the medical 
specialist should be advised to address 
the functional impairment of the 
appellant's service-connected status 
callus left heel, residuals of skin 
graft, in correlation with the applicable 
diagnostic criteria set forth in the VA 
Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2002).  The 
medical specialist must address the 
degree of severity and medical findings 
that specifically correspond to the 
criteria listed in the Rating Schedule 
for flatfoot (Diagnostic Code 5276), and 
scars (Diagnostic Codes 7802-7805 and 
7819 as effective prior to and as of 
August 30, 2002).

4.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

5.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2 (2002).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

6.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)), as well as the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002).  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issue on remand.

7.  After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking entitlement to an increased 
disability evaluation for status callus 
left heel, residuals of skin graft, 
currently evaluated as 20 percent 
disabling, specifically considering the 
criteria listed in the Rating Schedule 
for flatfoot (Diagnostic Code 5276), and 
scars (Diagnostic Codes 7802-7805 and 
7819 as effective prior to and as of 
August 30, 2002).  In addition, the RO 
should take into consideration the 
holding in Mittleider v. West, 11 Vet. 
App. 181 (1998) (when it is not possible 
to separate the effects of the service-
connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102 
clearly dictates that such signs and 
symptoms be attributed to the service-
connected condition).  Furthermore, the 
RO's consideration of referring the 
service-connected claim for 
extraschedular evaluations under 38 
C.F.R. § 3.321(b)(1) must be documented 
on readjudication.  

8.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




